t c memo united_states tax_court judith e schmick petitioner v commissioner of internal revenue respondent docket no filed date judith e schmick pro_se julie a jebe for respondent memorandum opinion ruwe judge on date petitioner timely filed a petition under sec_6015 e seeking review of respondent’ sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the tax relief and health care act of publaw_109_432 div c sec_408 120_stat_3061 amended sec_6015 and applies to all liabilities for taxes arising or remaining unpaid on or after continued final_determination denying her relief from joint_and_several_liability under sec_6015 for the tax years and on date petitioner filed a motion to change case to a small_tax_case sec_7463 generally allows disputes in small tax cases to be decided in proceedings in which the normally applicable procedural and evidentiary rules are relaxed see rule b sec_7463 authorizes use of the small_tax_case procedures in the case of a petition to the tax_court under sec_6015 in which the amount of relief sought does not exceed dollar_figure by order dated date this court directed petitioner to file on or before date a supplement to her motion filed date setting forth whether the amount of relief sought in this case exceeds the dollar_figure limit under sec_7463 petitioner failed to timely respond to the court’s order and the court denied her motion to change case to a small_tax_case on date on date petitioner filed another motion to change case to a small_tax_case petitioner attached a copy of form_8857 request for innocent spouse relief that she submitted on date on the form_8857 she explained we are asking for relief for the following amounts listed as follows continued date the date of the enactment and thus it applies here year total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner also attached irs account transcripts for each of the years in issue indicating that her unpaid tax_liabilities including interest and penalties as of date exceeded dollar_figure nevertheless in her date motion petitioner states that without penalties and interest the amount in issue is dollar_figure does not exceed dollar_figure on date this court held that the amount of relief sought for purposes of sec_7463 includes the total amount of tax interest and penalties including accrued but unassessed interest and penalties for which relief is sought in the petition calculated as of the date the petition is filed 129_tc_1 in petrane we reasoned interest and penalties are generally treated as tax and any reference in the internal_revenue_code to tax with exceptions not applicable to this case shall be deemed to include interest and penalties sec_6601 sec_6665 schwartz v commissioner t c pincite table n a taxpayer seeking relief from joint liability is seeking relief from amounts that have accrued with regard to the liability for which relief is sought regardless of whether the ministerial_act of assessment on those amounts has occurred thus for purposes of sec_7463 it is appropriate to include unassessed interest and penalties that have accrued on amounts for which the taxpayer seeks relief when determining whether the amount of relief sought exceeds dollar_figure id at __ slip op pincite the record in this case shows that on the day petitioner filed her petition the amount of relief sought including interest and penalties exceeded dollar_figure accordingly we will deny petitioner’s motion to change case to a small_tax_case the proceedings in this case will continue pursuant to the court’s regular case procedures to reflect the foregoing an appropriate order will be issued
